DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the performance” on the 1st line of the claim, “the state of a body” the 6th-7th lines of the claim. There is insufficient antecedent basis for this limitation in the claim. Similar reasons apply to claim 11.
Claim 3 recites the limitation “the similarity” on the 1st line of the claim. There is insufficient antecedent basis for this limitation in the claim. Similar reasons apply to claim 13.
	Claim 10 recites the limitations “the location and ordering” and “the points along the curves”.  There is insufficient antecedent basis for this limitation in the claim. Similar reasons apply to claim 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shavit (USPAPN 2012/0190505).
	Regarding claim 1, Shavit discloses:
recording motion capture data while a training subject demonstrates a physical activity sequence (see para [65] and [78] and fig 7A-7C, a camera capturing a video of an exercise routine demonstrated by an instructor);
identifying one or more primary body elements based on the motion capture data (see para [71]-[74], upon determining which exercise routine is being captured, identifying primary body parts of the instructor);
deriving one or more path characteristic metrics based on a state variable set and the one or more primary body elements, wherein the state variable set defines the state of a body at any given time (see para [66], [67], and [79]-[81] and fig 7A-7C, deriving motion metrics (e.g., “angles around the elbow” and “speed, pace, motion of the routine”, as described in para [66] and [67]) of the instructor based on a skeletal model of the primary body parts that vary by each state of the exercise routine (e.g., skeletal models of three states are shown as 760, 790, and 796 in fig 7A-7C), wherein 
defining an ideal activity path of the physical activity sequence based on the one or more path characteristic metrics (see para [76] and [82], determining the motion metrics of the instructor as an ideal performance of the exercise routine for training for another user).
Regarding claim 2, Shavit further discloses:
tracking a subject's motion throughout a performance of the physical activity sequence using a path tracking model, wherein the path tracking model comprises one or more path similarity measures (see para [67], [68], [83], and [84] and fig 9, tracking a user’s performance while performing the exercise routine by detecting dissimilarities); and
generating one or more tracking scores based on the one or more path similarity measures (see para [67] and [68], generating a dissimilarity grade based on the dissimilarities).
Regarding claim 3, Shavit further discloses determining the similarity of the performance of the physical activity sequence to that of the ideal activity path for the physical activity sequence based on the tracking scores (see para [68], determining whether the user’s performance is similar enough to the ideal performance by thresholding the dissimilarity grade).
Regarding claim 4, Shavit further discloses recommending corrective actions to the subject based on the tracking scores (see para [68], [70], and [83] and fig 9, suggesting corrective instructions to the user based on the thresholding).
claim 5, Shavit further discloses the one or more primary body elements correspond to limbs of the training subject (see rejection of claim 1, the joints and limbs of the primary body parts of the instructor).
Regarding claim 6, Shavit further discloses:
quantifying work performed by a plurality of body elements in the motion capture data (see para [40], quantifying calories burnt by body parts of the instructor); and
33P+S Ref. No.: RFLX/0005USselecting as the one or more primary body elements a subset of the plurality of body elements performing work above a work threshold (see para [71]-[74], upon determining which exercise routine is being captured, identifying the primary body parts of the instructor from the body parts of the instructor, wherein each of the primary body parts perform above zero calories).
Regarding claim 7, Shavit further discloses the ideal activity path is further defined based on multiple recorded physical activity sequence samples captured in the motion capture data (see para [80], the ideal performance is defined based on multiple sequences (e.g., an RGB sequence and a depth sequence) of the video).
Regarding claim 8, Shavit further discloses wherein all recorded physical activity sequence samples are normalized with respect to a representation of path completion of the physical activity sequence (see para [49] and [65], frames of the video are synchronized with respect to edge frames that represent a completion of the exercise routine).
Regarding claim 9, Shavit further discloses the one or more path characteristic metrics comprise primary body element unit vectors (see para [54], the limbs are 
Regarding claims 11-19, Shavit discloses everything claimed as applied above (see rejection of claims 1-9), and further discloses: a memory comprising computer-executable instructions; one or more processors configured to execute the computer-executable instructions (see para [27], a computer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shavit in view of Perry et al. (USPAPN 2016/0307335).
Regarding claim 10, Shavit discloses everything claimed as applied above (see rejection of claim 2), however, does not disclose a measure of similarity between curves that takes into account the location and ordering of the points along the curves (i.e., Shavit discloses generating a skeletal models for an instructor and a user and comparing the motion metrics of the skeletal models and providing a feedback to the user, however, does not disclose that the motion metrics include a curved trajectory comprised of points).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Shavit with Perry, and generate a skeletal models for an instructor and a user and compare the motion metrics of the skeletal models and providing a feedback to the user, as disclosed by Shavit, wherein the motion metrics includes motion curves, as disclosed by Perry, for the purpose of further determining whether varying motion curves results in the user’s performance in scoring (see Perry para [113]).
Regarding claim 20, Shavit and Perry disclose everything claimed as applied above (see rejection of claims 10 and 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sur et al. (USPAPN 2020/0260044) discloses generating a state variable body model while performing an activity for accessing motion parameters of the activity, listing the same inventors and a different assignee as the current application.

Ishii et al. (USPAPN 2015/0005910)
Sasaki (USPN 10,923,224)
Holohan (USPN 10,664,690)
Aragones et al. (USPN 10,420,982)
Chang et al. (USPN 10,186,041)
Yang et al. (USPAPN 2020/0222757)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/Soo Jin Park/Primary Examiner, Art Unit 2668